Citation Nr: 0825389	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-23 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to reimbursement of burial expenses.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1966.  The appellant is the veteran's surving spouse.




FINDINGS OF FACT

1.  The veteran's death was not service-connected.

2.  The evidence does not show that at the time of the 
veteran's death he was in receipt of compensation or pension 
or had any pending claims for compensation for pension.

3.  The evidence does not show the veteran had been 
discharged from active service for a disability incurred or 
aggravated in the line of duty.

4.  The veteran was not hospitalized by VA at the time of his 
death.


CONCLUSION OF LAW

The criteria for nonservice-connected burial benefits have 
not been met.  38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. 
§ 3.1600(b), (c) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  The RO provided the appellant with 
notice in correspondences dated in June 2004, June 2006, 
August 2006, and April 2007.  In the June 2004 
correspondence, the RO advised the appellant of what the 
evidence must show to establish entitlement to nonservice-
connected burial benefits.  The RO also informed the 
appellant that burial benefits may be allowed if the veteran 
was hospitalized by VA at the time of death.  

In the August 2006 correspondence, the RO advised the 
appellant of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the appellant and which portion 
VA would attempt to obtain on behalf of the appellant.  The 
RO also specifically requested that the appellant send any 
evidence in her possession that pertained to the claim.  

To the extent that fully compliant notice was not provided in 
a timely manner, the RO remedied all such defects when it 
reconsidered the initial denial and reported its findings in 
a supplemental statement of the case, dated in October 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006) 
(noting that the issuance of fully compliant notice followed 
by a readjudication of the claim remedies any timing defect 
with respect to issuance of compliant notice).   

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  In correspondence dated in April 2007, the 
appellant requested that VA obtain treatment records from 
Valley Forge General Hospital in Phoenixville, Pennsylvania 
for treatment the veteran received there in 1966.  The 
appellant did not provide a full address of this facility.  
An entry in the record, dated in September 2007 revealed that 
the RO attempted to contact that facility, but had been 
informed by personnel at Phoenixville Hospital that Valley 
Forge had been closed for 27 years.  Moreover, the veteran's 
service medical records already included records from Valley 
Forge General Hospital showing that the veteran had been 
treated there for pneumonia beginning December 1965.  The 
Board finds that VA has no further duty to assist in the 
acquisition of these records because to do so would be futile 
and because it appears that these records have already been 
associated with the claims file.  See 38 C.F.R. § 3.159(c)(1) 
(providing generally that VA's reasonable efforts to assist 
do not extend to requesting records from private facilities 
when doing so would be futile).    

Also among the veteran's service medical records were records 
of treatment from Ireland Army Hospital, Pineville Community 
Hospital, and VA Medical Center Cincinnati, Ohio.  These 
records included treatment the veteran received both during 
and after service.  The claims file also included records of 
treatment from VAMC Lexington, Kentucky, dated through 
October 2001.  The appellant has not made the RO or the Board 
aware of any other evidence relevant to her appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Accordingly, the Board will proceed with appellate 
review.

Analysis

The criteria for entitlement to burial benefits are dependent 
upon whether the veteran's death was service-connected or 
nonservice-connected.  See 38 U.S.C.A. §§ 2302(a), 2307 (West 
2002); 38 C.F.R. § 3.1600(a), (b) (2007).  In the appellant's 
application for burial benefits, received in July 2004, she 
indicated that the cause of death was not due to service.  In 
her substantive appeal, however, the appellant described an 
illness the veteran incurred in-service, which resulted in 
partial lung removal.  It is not clear from this 
correspondence whether the appellant was alleging this in-
service illness had any role in the veteran's death.  Upon 
reviewing this correspondence and the record in its entirety, 
the Board concludes that there is nothing to suggest a link 
between this in-service illness and the veteran's death.  The 
Board, therefore, will only consider entitlement to burial 
benefits for nonservice-connected deaths.

VA will pay a burial allowance for a nonservice-connected 
death in four situations.  The first requires that at the 
time of death the veteran was in receipt of compensation (or 
but for the receipt of retirement pay would have been 
entitled to compensation) or was in receipt of pension.  
38 U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. § 3.1600(b) 
(2007).  The second requires, among other things, that the 
veteran have an original or reopened claim for either pension 
or compensation pending at death.  Id.  The third requires 
that the deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a state and VA 
determines that there is no next of kin or other person 
claiming the body of the deceased veteran and that there are 
no available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.  Id.  The fourth requires 
that the veteran be hospitalized by VA at the time of death.  
38 U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. § 3.1600(c) 
(2007).        

The Board has reviewed the evidence in its entirety, but does 
not find that a burial allowance for nonservice-connected 
death is warranted under any of the four permissible 
circumstances.  Regarding the first circumstance, there is no 
evidence that the veteran was in receipt of compensation or 
pension at the time of his death in May 2004.  To the 
contrary, the most recent rating decisions issued prior to 
the veteran's death, dated in July 1993 and November 2001, 
did not show the veteran had any service-connected 
disabilities or a pension.  

Regarding the second circumstance, the claims file failed to 
show the veteran had any pending claims at the time of his 
death.  The veteran was denied service-connected compensation 
in November 2001, but he failed to appeal that denial.  There 
are no other documents subsequent to that decision 
demonstrating that the veteran filed a claim of any type 
after that date.  

Third, there is no evidence that the veteran was discharged 
from active service for a disability incurred or aggravated 
in the line of duty or that the body of the deceased is being 
held by a state.  The veteran's records do show that he was 
discharged by reason of disability, but according to a rating 
decision dated in March 1967, this disability was found to 
have existed prior to enlistment and not to have been 
aggravated during service.  The appellant also indicated in 
her application for benefits, dated in June 2004, that the 
veteran was already buried in a cemetery.  

Last, the Board finds no basis to grant burial benefits by 
reason of being hospitalized by VA at the time of the 
veteran's death.  In an application for dependency and 
indemnity compensation, received in July 2004, the appellant 
informed VA that the veteran was in Britthaven Nursing Home 
in Pineville, Kentucky at the time of his death.  This is not 
a VA facility and the criteria for the fourth situation have 
not been met.




ORDER

Reimbursement of burial benefits is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


